TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00626-CR
NO. 03-01-00627-CR

NO. 03-01-00628-CR



Sherell Wray, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 994702, 994410 & 994418, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in these companion cases was due to be filed on December 10,
2001.  The court reporter did not respond to the Clerk's notice that the record is overdue.
The court reporter for the 331st District Court, Mr. Joel Silva, is ordered to file the
reporter's record no later than April 26, 2002.  No further extension of time will be granted.
It is ordered March 22, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish